United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1319
                                  ___________

Eswin Marco Lopez-De Leon,              *
                                        *
       Petitioner,                      *
                                        * Petition for Review of
 v.                                     * an Order of the
                                        * Board of Immigration Appeals.
Alberto Gonzales, Attorney General      *
of the United States; Michael Chertoff, * UNPUBLISHED
Secretary of Homeland Security,         *
                                        *
                     1
       Respondents.                     *
                                   ___________

                             Submitted: March 28, 2006
                                 Filed: April 4, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Guatemalan citizen Eswin Marco Lopez-De Leon (Leon) petitions for review
of an order of the Board of Immigration Appeals, which summarily affirmed an




      1
       Alberto Gonzales, who has been appointed to serve as Attorney General of the
United States, and Michael Chertoff, who has been appointed to serve as Secretary of
the Department of Homeland Security, are substituted as respondents pursuant to
Federal Rule of Appellate Procedure 43(c).
Immigration Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under
the Convention Against Torture (CAT).2

         After careful review of the record, we conclude the IJ’s decision, that Leon
failed to establish either past persecution or a well-founded fear of persecution on
account of a protected ground, is supported by substantial evidence on the record as a
whole. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004)
(standard of review). Further, because Leon failed to meet the burden of proof on his
asylum claim, his application for withholding of removal necessarily fails as well, see
Turay v. Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005) (withholding-of-removal standard
is more rigorous than asylum standard), and we see no basis in the record for CAT
relief, see Habtemicael v. Ashcroft, 370 F.3d 774, 780-82 (8th Cir. 2004) (discussing
considerations relevant to relief under CAT).

       Accordingly, we deny the petition.
                      ______________________________




       2
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003).

                                          -2-